IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


ELISABETTA ROBERTS                          : No. 276 EAL 2021
                                            :
                                            :
             v.                             : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
                                            :
LILY DEVELOPMENT, L.P., MANGUAL             :
AND SONS ESCAVATIONS, LLC; LILY             :
CONSTRUCTION                                :
                                            :
                                            :
PETITION OF: LILY CONSTRUCTION,             :
LLC


                                     ORDER



PER CURIAM

      AND NOW, this 7th day of December, 2021, the Petition for Allowance of Appeal

is DENIED. Application to Withdraw as Counsel is GRANTED.